DETAILED ACTION
	This Office Action, based on application 16/681,672 filed 12 November 2019, is filed in response to applicant’s amendment and remarks filed 9 November 2021.  Claims 1, 2, 4-10, and 12-22 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, filed 9 November 2021 in response to the Office Action mailed 9 July 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
The Office withdraws the previously issued indefiniteness rejections to the claims in view of applicant’s amendment and remarks.  The Office has issued a new rejection to Claims 1 and 9 due to the terms ‘the stored data item’ and ‘nonredundant data set’ for reasons noted below.
Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “when a first nonredundant data item of the nonredundant data set of nonredundant data items is predicted to nd ¶).  In response, while the object recognition process of SCHAUFLER may describe how a vector model is generated, the Office respectfully notes the rejection of record does not rely on the generation of the vector model to teach determining whether to store the vector model on or off the vehicle, but instead relies upon the processing paths of Figs 7 and 8 and associated written description (as described above) for meeting the recited limitation.  The applicant further alleges JAMES fails remedy the deficiencies of SCHAUFLER regarding the amended subject matter of Claim 1 (see arguments beginning on Page 9, last ¶).  In response, the Office no longer relies upon JAMES for disclosing the features of amended Claim 1.
The applicant further traverses the prior art rejection in relation to independent Claim 9 and claims dependent on Claims 1 and 9 for reasons noted in association with the traversal of the prior art 

Claim Objections
The following claims are objected to due to informalities:  
Claims 6 and 14: “a data source from the plurality of data sources” should be “the one of the plurality of data sources” since the respective independent claim explicitly recites that the data item received from the one of the plurality of data sources is the redundant data item of the dependent claim.
Claim 17: Lack of antecedent basis of the term “the location where the first nonredundant data item is processed” (Line 3).  “the location” should be “a location”.
Claims 18 and 20-22:  The claims are directed to “The system of claim 1”; however, Claim 1 is a method claim.
Claim 18: “one of the plurality of data sources” should be “the one of the plurality of data sources” to properly reflect antecedence of the term in Claim 1.
Claim 19: Lack of antecedent basis of the term “the data items received from one of the plurality of data sources” (Claims 1-2).  Parent Claim 1 only recites ‘a data item received from one of the plurality of data sources’; thus, only one ‘data item’ is explicitly recited as received. 
Claim 19: The claim recites “wherein an evaluation of data flow characteristics of the data items received from one of the plurality of data sources and the data items already captured by the subject vehicle comprises …”. While an action of evaluating data flow characteristics may comprise any number of actions such as the determining step of the claim, parent Claim 1 is silent in regards to evaluating data flow characteristics of any data.  As such, the claim fails to positively recite the evaluation of data flow characteristics as a step of the claimed method; the 
Claim 22: Lack of clear antecedent basis of the term “the data item” (both instances of the term).  Antecedent basis of the term may be “a data item received” (Claim 1, Line 3) or “a data item already captured” (Claim 1, Line 4).  Suggested amendment: “the received data item”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Parent Claims 1 and 9 recite two distinct issues rendering the claims indefinite:
Parent Claim 1 (and analogously Claim 9) recites “upon determining that the received data item is a redundant data item with the stored data item” (Lines 5-6).  There is lack of clear antecedent basis of the term “the stored data item”.  While the limitation “determining whether a data item received from one or more of the plurality of data sources is redundant with a data item already captured by the subject vehicle” recites multiple instances of a ‘data item’, the claims are unclear which ‘data item’ is ‘the stored data item’.  For the purposes of examination, antecedence for “the stored data item” is treated as “a data item already captured by the subject vehicle”.
Parent Claim 1 (and analogously Claim 9) further recites “eliminating the redundant data item to obtain a nonredundant data set of nonredundant data items”.  The claims do not explain how one ‘obtains’ a data set by eliminating a data item (e.g. what is the redundant data item eliminated from, and how does this elimination result in obtaining a data set?).  The claims fail to establish what constitutes ‘a nonredundant data set of nonredundant data items’ since the claims fail to link any data or data items recited in the ‘receiving …’ and ‘determining …’ steps to any ‘nonredundant data items’.  To clarify the issue, consider the following amendment to address the issue with respect to Claim 1:
“receiving, at the subject vehicle, data items from a plurality of data sources” (Line 2)
“determining whether a data item received from one of the plurality of data sources is redundant with each data item of a plurality of captured data items already captured by the subject vehicle, wherein a data set comprises the received data item and the plurality of captured data items” (Lines 3-4)
“upon determining that the received data item is a data item of the plurality of captured data items the received from the data set, wherein, as a result of the elimination, the data set consists of nonredundant data items” (Lines 5-7).
For prior art purposes, the Office interprets ‘a nonredundant data set of nonredundant data items’ as a set of data items captured by the subject vehicle where each data item is found not to be redundant with any other data item also captured by the subject vehicle.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 9, 12, 13, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHAUFLER (US PGPub 2009/0268947).

SCHAUFLER discloses:
Claims 1 and 9: A method/system of data storage for a subject vehicle (Abstract, event data recording of a vehicle), comprising: 
receiving at the subject vehicle data from a plurality of data sources (Section [0011] – data is collected by a plurality of sensors {‘data sources’} and fed into a processing unit); 
determining whether a data item received from one of the plurality of data sources is redundant with a data item already captured by the subject vehicle (Section [0059] – during sensor fusion {a process that combines data from different sources}, a redundancy check is performed of the information received from different sources; an example of removing redundant data includes Section [0067] – data extraction algorithms may filter data on the basis of object recognition; if an object is recognized, limited data is extracted from the image and remaining information is extracted from a standard model); 
upon determining that the received data item is a redundant data item with the stored data item, eliminating the redundant data item to obtain a nonredundant data set of nonredundant data items (Section [0119] –inconsistent and redundant data is removed during sensor fusion); 
when a first nonredundant data item of the nonredundant data set of nonredundant data items is predicted to be used at a location external to the subject vehicle, determining to store the first nonredundant data item off the subject vehicle (Section [0083] – an event data recorder may save a sequence of generated vector models; Figs 7 and 8 – after vector model generation {Step 712}, vector models may be transmitted for external processing {Step 808}; Section [0096] – vector models may be transmitted to a remote location for immediate notification of accidents; Section [0077] – boundaries or ranking systems between processing paths may be utilized); and
when the first nonredundant data item of the nonredundant data set of nonredundant data items is predicted to be used at the subject vehicle, determining to store the first nonredundant data item at the subject vehicle (Section [0083] – an event data recorder may save a sequence of generated vector models; Figs 7 and 8 – after vector model generation {Step 712}, vector models may be saved into a black box {Step 806} or transmitted for external processing {Step 808}; Section [0096] – vector models may be transmitted to a remote location for immediate notification of accidents; Section [0077] – boundaries or ranking systems between processing paths may be utilized).

Claims 4 and 12:  The method/system of each respective parent claim, wherein the plurality of data sources comprise at least one of vehicle sensors of the subject vehicle, vehicle systems of the subject vehicle and external data sources (Fig 3, vehicle 300 comprises sensors 302a, 302b, and 302c; Section [0037] – sensors may include a camera; Section [0041] – further sensors other than cameras may include a motion sensor, accelerometer, temperature sensor, etc.).

Claims 5 and 13:  The method/system of each respective parent claim, wherein eliminating the redundant data item comprises deleting the redundant data item from storage or not storing the redundant data item onboard the vehicle  (Section [0059] – during sensor fusion {a process that combines data from different sources}, a redundancy check is performed of the information received from different sources; an example of removing redundant data includes Section [0067] – data extraction algorithms may filter data on the basis of object recognition; if an object is recognized, limited data is extracted from the image and remaining information is extracted from a standard model; Section [0119] – inconsistent and redundant data is removed during sensor fusion, thus the data is not stored on board the vehicle).

Claim 18:  The system of claim 1, further comprising: based on the data item received from one of the plurality of data sources, determining a change to a vehicle design (Section [0076] – possible countermeasures {analogous to ‘a change to a vehicle design’} may be taken in response to evaluating the vector model).

Claim 21:  The system of claim 1, wherein the location external to the subject vehicle is a cloud storage or an external service provider (Section [0083] – an event data recorder may save a sequence of generated vector models; Figs 7 and 8 – after vector model generation {Step 712}, vector models may be transmitted for external processing {Step 808}; Section [0096] – vector models may be transmitted to a remote location for immediate notification of accidents).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER (US PGPub 2009/0268947) in further view of JAMES (US PGPub 2005/0200479).

With respect to Claims 2 and 10, SCHAUFLER discloses the method/system of each respective parent claim.
SCHAUFLER may not explicitly disclose wherein a location where the first nonredundant data item is predicted to be used is based on data flow characteristics of the first nonredundant data item, and where the data flow characteristics comprise a predicted flow of the data between a location at the vehicle and a plurality of locations external to the vehicle.
JAMES further discloses wherein a location where the first nonredundant data item is predicted to be used is based on data flow characteristics of the first nonredundant data item, and where the data flow characteristics comprise a predicted flow of the data between a location at the vehicle and a plurality of locations external to the vehicle (Section [0015] – an accelerometer or other detector may detect a vehicle impact or collision that activates a vehicle air bag.  When such an event happens, a packet of information, including data from sensors, may be transmitted off the vehicle to a remote location).  


With respect to Claim 17, SCHAUFLER discloses the method of claim 1.
SCHAUFLER may not explicitly disclose wherein a location where the first nonredundant data item is predicted to be used is based on data flow characteristics of the first nonredundant data item, and wherein the data flow characteristics comprise the location where the first nonredundant data item is processed.
However, JAMES discloses wherein a location where the first nonredundant data item is predicted to be used is based on data flow characteristics of the first nonredundant data item, and wherein the data flow characteristics comprise the location where the first nonredundant data item is processed (Section [0015] – an accelerometer or other detector may detect a vehicle impact or collision that activates a vehicle air bag.  When such an event happens, a packet of information, including data from sensors, may be transmitted off the vehicle to a remote location).  
SCHAUFLER and JAMES are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER and JAMES before him or her, to modify the data extraction and model generation of SCHAUFLER to include .

Claims 6, 8, 14, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER in view of BUSSE et al (US PGPub 2016/0049017).

With respect to Claims 6 and 14, SCHAUFLER discloses the method/system of each respective parent claim.
SCHAUFLER may not explicitly disclose further comprising inhibiting a data source from the plurality of data sources from which the redundant data item is received.  
However, BUSSE discloses further comprising inhibiting a data source from the plurality of data sources from which the redundant data item is received (Section [0065] – data streams from different vehicle sensors are compared to each other to determine if any data is redundant, and if so, the redundant data streams are eliminated; e.g. a data stream from a front facing camera may provide the same field of view but at a higher quality than a vehicle front sensor, thus the data stream from the vehicle front sensor may be excluded {analogous to being ‘inhibited’}). 
SCHAUFLER and BUSSE are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER and BUSSE before him or her, to modify the data extraction flow of SCHAULFER to include data stream comparison and redundancy removal as taught by BUSSE.  A motivation for doing so would have been to further (Section [0065]).  Therefore, it would have been obvious to combine SCHAUFLER and BUSSE to obtain the invention as specified in the instant claims.

With respect to Claims 8 and 16, SCHAUFLER discloses the method/system of each respective parent claim.
SCHAUFLER may not explicitly disclose wherein a first data item is redundant with a second data item when the first and second data items contain different data that leads to a same conclusion. 
However, BUSSE discloses wherein a first data item is redundant with a second data item when the first and second data items contain different data that leads to a same conclusion (Section [0065] - data streams from different vehicle sensors are compared to each other to determine if any data is redundant, and if so, the redundant data streams are eliminated; e.g. a data stream from a front facing camera may provide the same field of view but at a higher quality than a vehicle front sensor, the data stream from the vehicle front sensor may be excluded as being redundant; the two different data streams provide different data in that the quality of the stream is different, yet the data streams lead to the same conclusion as the same field of view is provided). 
SCHAUFLER and BUSSE are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER and BUSSE before him or her, to modify the data extraction flow of SCHAULFER to include data stream comparison and redundancy removal as taught by BUSSE.  A motivation for doing so would have been to further save storage space and reduce network traffic (Section [0065]).  Therefore, it would have been obvious to combine SCHAUFLER and BUSSE to obtain the invention as specified in the instant claims.

With respect to Claim 19, SCHAUFLER discloses the method of claim 1.

However, BUSSE discloses wherein an evaluation of data flow characteristics of the data items received from one of the plurality of data sources and the data item already captured by the subject vehicle comprises determining whether the data item received from one of the plurality of data sources has a higher probability than the data item already captured of improving a state inference or estimation regarding a condition being evaluated (Section [0065] - data streams from different vehicle sensors are compared to each other to determine if any data is redundant, and if so, the redundant data streams are eliminated; e.g. a data stream from a front facing camera may provide the same field of view but at a higher quality than a vehicle front sensor, the data stream from the vehicle front sensor may be excluded as being redundant; the two different data streams provide different data in that the quality of the stream is different, yet the data streams lead to the same conclusion as the same field of view is provided). 
SCHAUFLER and BUSSE are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER and BUSSE before him or her, to modify the data extraction flow of SCHAULFER to include data stream comparison and redundancy removal as taught by BUSSE.  A motivation for doing so would have been to further save storage space and reduce network traffic while retaining preferred data streams (Section [0065]).  Therefore, it would have been obvious to combine SCHAUFLER and BUSSE to obtain the invention as specified in the instant claims.

Claims 7, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER in view of SNYDER et al (US Patent 9,809,159).

With respect to Claims 7 and 15, SCHAUFLER discloses the method/system of each respective parent claim.
SCHAULFER may not explicitly disclose wherein a first data item is redundant with a second data item when the first and second data items contain same data. 
However, SNYDER discloses wherein a first data item is redundant with a second data item when the first and second data items contain same data (Col 16, Lines 40-53 – the sensor collection module may apply a data smoothing algorithm to identify duplicate values; after comparing a first data point with a second data point, if the data points have the same value, the second data point may be flagged as a duplicate data point and removed by the data smoothing algorithm).
SCHAUFLER and SNYDER are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER and SNYDER before him or her, to modify the data extraction flow of SCHAULFER to include data stream comparison and redundancy removal as taught by SNYDER.  A motivation for doing so would have been to characterize the data in terms of windows of time (Col 16, Lines 33-37).  Therefore, it would have been obvious to combine SCHAUFLER and SNYDER to obtain the invention as specified in the instant claims.

With respect to Claim 22, SCHAUFLER discloses the system of claim 1.
SCHAUFLER may not explicitly disclose based on determining that the data item is the redundant data item, activating a flag associated with the data item.
(Col 16, Lines 40-53 – the sensor collection module may apply a data smoothing algorithm to identify duplicate values; after comparing a first data point with a second data point, if the data points have the same value, the second data point may be flagged as a duplicate data point and removed by the data smoothing algorithm).
SCHAUFLER and SNYDER are analogous art because they are from the same field of endeavor of data handling in vehicular systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of SCHAUFLER and SNYDER before him or her, to modify the data extraction flow of SCHAULFER to include data stream comparison and redundancy removal as taught by SNYDER.  A motivation for doing so would have been to provide an indication as to what data is to be removed so that the actual deletion of the data may be delayed to be processed at a more optimal time.  Therefore, it would have been obvious to combine SCHAUFLER and SNYDER to obtain the invention as specified in the instant claims.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHAUFLER in view of KHORASANI (US Patent 9,855,894).

With respect to Claim 20, SCHAUFLER discloses the system of claim 1.
SCHAUFLER may not explicitly disclose wherein the plurality of data sources comprises at least one hybrid sensor that provides a combination of raw data and processed data.
However, KHORASANI discloses wherein the plurality of data sources comprises at least one hybrid sensor that provides a combination of raw data and processed data (Col 9, Lines 43-58 – a sensor system may use a fusion paradigm that may include hybrid fusion of sensor data and may be incorporated into a vehicle system component {analogous to ‘at least one hybrid sensor’}).
(Col 8, Lines 35-38).  Therefore, it would have been obvious to combine SCHAUFLER and KHORASANI to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure demonstrate similar vehicle sensor systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137